 1	   Michael	D.	Hoy	(NV	Bar	2723)	
      HOY	CHRISSINGER	KIMMEL	VALLAS,	PC	
 2	   50	West	Liberty	Street,	Suite	840	
      Reno,	Nevada	89501	
 3	
      (775)	786-8000		
 4	   mhoy@nevadalaw.com	

 5	   Attorneys	for:	Defendant	David	M.	Semas	
 6	
                                      United	States	District	Court	
 7	                                       District	of	Nevada	
 8	
      CHEMEON	SURFACE	TECHNOLOGY,	LLC,	a	                    Case	No.		3:15-cv-00294-MMD-VPC	
 9	   Nevada	limited	liability	company,	
                                                             STIPULATION	AND	ORDER	FOR	
10	                     Plaintiff,	                          EXTENSTION	OF	TIME	TO	FILE	
11	
                                                             RESPONSE	TO	PLAINTIFF	
             vs.	                                            CHEMEON	SURFACE	TECHNOLOGY,	
12	                                                          LLC’S	MOTION	FOR	LEAVE	TO	FILE	
      METALAST	INTERNATIONAL,	INC.,	a	Nevada	
                                                             SUPPLEMENT	TO	ITS	
13	   corporation;	METALAST,	INC.,	a	Nevada	
                                                             SUPPLEMENTAL	BRIEF	IN	
      corporation;	SIERRA	DORADO,	INC.,	a	
14	   Nevada	corporation;	DAVID	M.	SEMAS;                    SUPPORT	OF	CANCELLATION	OF	
      GREG	D.	SEMAS;	and	WENDI	SEMAS-FAURIA,	                THE	METALAST	TRADEMARK	
15	
                                                             REGISTRATION	
16	                     Defendants.	
                                                             [FIRST	REQUEST]	
17	
      AND	RELATED	CLAIMS	
18	

19	
             	Through	undersigned	counsel,	Plaintiff	Chemeon	Surface	Technology,	LLC	(“Chemeon”)	
20	   and	Defendant	David	M.	Semas	(“Semas”)	stipulate	as	follows:	

21	
             1. On	 December	 27,	 2018,	 Chemeon	 filed	 its	 “Motion	 for	 Leave	 to	 File	 Supplement	 to
22	                 its	 Supplemental	 Brief	 in	 Support	 of	 Cancellation	 of	 the	 Metalast	 Trademark

23	                 Registration”	 as	 ECF	 No	 451	 (the	 “Motion”).	 	 At	 the	 same	 time,	 Chemeon	 filed	 a
                    “Motion	 for	 Leave	 to	 File	 Exhibit	 D”	 to	 the	 motion	 under	 seal.	 	 ECF	 No.	 452.
24	
                    Chemeon	filed	its	Exhibit	D	as	ECF	No.	453.		Finally,	Chemeon	filed	a	declaration	of
25	
                    Dean	Meiling	in	Support	of	the	Motion.		ECF	No.	454.
 1	           2. The	 Motion	 references	 and	 is	 based	 upon	 California	 litigation	 in	 which	 Semas’s
                   undersigned	Nevada	counsel	is	not	involved.
 2	
              3. It	is	impossible	to	respond	to	the	Motion	without	revealing	some	text	contained	in
 3	
                   Exhibit	D,	which	Chemeon	seeks	to	file	under	seal.
 4	           4. Semas	shall	have	until	5:00	p.m.	on	Monday,	January	14,	2019	within	which	to	serve

 5	                Chemeon’s	 counsel	 with	 a	 proposed	 response	 to	 the	 Motion.	 	 Chemeon	 shall	 then
                   have	 three	 business	 days	 within	 which	 to	 indicate	 whether	 all	 or	 a	 portion	 of	 the
 6	
                   response	should	be	filed	under	seal.		Within	two	business	days	after	the	notification,
 7	                and	 not	 later	 than	 Tuesday,	 January	 22,	 2019,	 Semas	 shall	 file	 his	 response	 to	 the
 8	                Motion.
              5. This	 is	 the	 first	 stipulation	 of	 extension	 of	 time	 by	 the	 parties	 to	 respond	 to	 the
 9	
                   Motion.
10	
              6. Pursuant	 to	 LR	 IA-6-1,	 this	 first	 request	 for	 an	 extension	 is	 made	 with	 good	 cause
11	                and	in	good	faith	and	not	for	purposes	of	delay.	Due	to	out	of	town	business	travel

12	                for	 counsel	 for	 David	 Semas,	 it	 would	 be	 difficult	 for	 counsel	 to	 meet	 the	 current
                   filing	deadline.		Counsel	do	not	believe	that	the	short	extension	will	cause	a	delay	in
13	
                   this	case.
14	
              Dated	January	9,	2019	                                														Dated	January	9,	2019	
15	
              Holland	&	Hart,	LLP	 	                                        HOY	CHRISSINGER	KIMMEL	VALLAS,	PC	
16	
              5441	Kietzke	Lane,	Second	Floor	                              50	West	Liberty	Street,	Suite	840	
              Reno,	Nevada	89511	 	                                         Reno,	Nevada	89501	
17	

18	
                    __/s/Timothy	A.	Lukas________________	          												__/s/Michael	D.	Hoy________________	
                    Robert	C.	Ryan	(7164)	                          												Michael	D.	Hoy	(2723)	
19	
                    Anthony	Hall	(5977)	 	                          									Attorneys	for	Defendant	David	Semas	
                    Timothy	A.	Lukas	(4678)	
20	   														Attorneys	for	Plaintiff	Chemeon	
                    Surface	Technology,	Inc.		
21	                                                          IT	IS	SO	ORDERED.	
22	

23	

24	                                                          UNITED	STATES	DISTRICT	JUDGE	
25	                                                                 January 9, 2019
                                                             DATED:	___________________________________	
 1	                                       Certificate	of	Service	

 2	
             I,	Shondel	Seth,	certify	that	I	am,	and	at	all	times	during	the	service	of	process	was,	
 3	
      not	less	than	18	years	of	age	and	not	party	to	the	matter	concerning	which	service	of	
 4	
      process	was	made.	I	further	certify	that	I	caused	the	following	document	to	be	served:	
 5	
      STIPULATION	AND	ORDER	FOR	EXTENSTION	OF	TIME	TO	FILE	RESPONSE	TO	
 6	

 7	   PLAINTIFF	CHEMEON	SURFACE	TECHNOLOGY,	LLC’S	MOTION	FOR	LEAVE	TO	FILE	

 8	   SUPPLEMENT	TO	ITS	SUPPLEMENTAL	BRIEF	IN	SUPPORT	OF	CANCELLATION	OF	THE	

 9	   METALAST	TRADEMARK	REGISTRATION	as	follows:	

10	

11	   x      BY	ELECTRONIC	SERVICE.		by	electronic	transmission	through	the	United	States	
      District	Court’s	CM/ECF	system	to	the	parties	below:	
12	

13	   Robert	C.	Ryan,	Esq.	                rcryan@hollandhart.com	

14	
      Anthony	Hall,	Esq.	                  ahall@hollandhart.com	
15	

16	   Timothy	A.	Lukas,	Esq.	              tlukas@hollandhart.com	

17	   Chris	Hadley,	Esq.	                  cbhadley@joneswaldo.com	

18	
             Under	penalty	of	perjury,	I	declare	that	the	foregoing	is	true	and	correct.	
19	

20	          Dated:	January	9,	2019.	
                                                         __/s/Shondel	Seth_____________	
21	                                                      SHONDEL	SETH	
22	

23	

24	

25	
